ORDER

PER CURIAM.
Appellants, Puritan-Bennett and it insurer, Continental Insurance Co. (collectively “employer”), appeal the Final Award of the Labor and Industrial Relations Commission entered in favor of respondent, Rosalind Oglesby (“claimant”), on her claim of a work-related injury. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the award is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the award pursuant to Rule 84.16(b).